
	
		II
		112th CONGRESS
		1st Session
		S. 1078
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To provide for an additional temporary extension of
		  programs under the Small Business Act and the Small Business Investment Act of
		  1958, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Additional Temporary
			 Extension Act of 2011.
		2.Additional temporary
			 extension of authorization of programs under the Small Business Act and the
			 Small Business Investment Act of 1958
			(a)In
			 generalSection 1 of the Act entitled An Act to extend
			 temporarily certain authorities of the Small Business Administration,
			 approved October 10, 2006 (Public Law 109–316; 120 Stat. 1742), as most
			 recently amended by section 1 of Public Law 112–1 (125 Stat. 3), is
			 amended—
				(1)by striking
			 Any and inserting Except as provided in section 3 of the
			 Small Business Additional Temporary Extension
			 Act of 2011, any; and
				(2)by striking
			 May 31, 2011 each place it appears and inserting July 31,
			 2011.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 May 30, 2011.
			3.Extension of
			 SBIR and STTR termination dates
			(a)SBIRSection 9(m) of the Small Business Act (15
			 U.S.C. 638(m)) is amended—
				(1)by striking Termination.— and all
			 that follows through the authorization and inserting
			 Termination.—The authorization;
				(2)by striking 2008 and
			 inserting 2011; and
				(3)by striking paragraph (2).
				(b)STTRSection 9(n)(1)(A) of the Small Business
			 Act (15 U.S.C. 638(n)(1)(A)) is amended—
				(1)by striking In general.— and all
			 that follows through with respect and inserting
			 In
			 general.—With respect;
				(2)by striking 2009 and
			 inserting 2011; and
				(3)by striking clause (ii).
				(c)Commercialization
			 pilot programSection 9(y)(6) of the Small Business Act (15
			 U.S.C. 638(y)(6)) is amended by striking 2010 and inserting
			 2011.
			4.Competitive selection procedures for SBIR
			 and STTR programsSection 9 of
			 the Small Business Act (15 U.S.C. 638) is amended by inserting after subsection
			 (r) the following:
			
				(s)Competitive selection procedures for SBIR
				and STTR programsAll funds
				awarded, appropriated, or otherwise made available in accordance with
				subsection (f) or (n) must be awarded pursuant to competitive and merit-based
				selection
				procedures.
				.
		
